 ROY E. HANSON, JR., MFG.251WE ' WILL NOTthreaten them with-a refusal to bargain withany labororganizationselected by a majority of them.WE WILL NOTin any like or related manner interfere with,restrain,or coercethem in the exerciseof their rightto organize,to form,join, or assist a labororganization,to bargaincollectively through abargaining agent chosen bythemselves,to engage in other concertedactivitiesfor the purposeof collectivebargainingor other mutualaid or protection,or to refrain from any suchactivities (except tothe extentthat the right to refrainis limitedby the lawfulenforcementof a lawfulunion-security requirement).A. S. ABELL COMPANY,Employer.Dated-------------------By------------------- ----------- --------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.Employeesmay communicatedirectlywith the Board'sRegionalOffice, 707 N.Calvert Street, sixth floor,Baltimore2,Maryland, Telephone Number, Plaza 2-8464,Extension2100, if they haveany question concerningthis notice or compliance withits provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National Labor Rela-tion Board, and in order to effectuate the policies of the National Labor Relations Act,we hereby notify our employees that:WE WILL NOT ask our motor carriers, who are among our employees, abouttheir interest in or activities on behalf of Local 355,International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, or any otherlabor organization.WE WILL NOT threaten them with loss of employment if they shouldjoin any labor organization or select a labor organization as their bargainingrepresentative.WE WILL NOT threaten them with a refusal to bargain with any labororganization selected by a majority of them.WE WILL NOT in any like or related manner interfere with,restrain,orcoerce them in the exercise of their right to organize,to form,join,or assista labor organization,to bargain collectively through a bargaining agent chosenby themselves,to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from anysuch activities(except to the extent that the right to refrain is limited by thelawful enforcement of a lawful union-security requirement).HEARST.CONSOLIDATED PUBLICATIONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.Employeesmay communicatedirectly with the Board'sRegionalOffice, 707 N.Calvert Street, 6th floor,Baltimore2,Maryland, Telephone Number,Plaza2-8464,Extension2100, if they haveany question concerning this noticeor compliance withitsprovisions.Roy E.Hanson,Jr.,Mfg.andElias Mancillas and United Steel-workersof. America, AFL-CIO.Cases Nos. 21-CA-4518-1 and21-CA-4518-2.May 24, 1962DECISION AND ORDEROn March 23,1962,Trial Examiner James R. Hemingway issuedhis Intermediate Report inthe above-entitledproceeding,finding137 NLRB No. 38. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent had engaged in and wasengaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take affirmativeaction, asset forth in the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in another unfair labor practice allegedin the complaint, and recommended that the complaint be dismissedwith regard thereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a brief in support thereof.The Board 1 has considered the Intermediate Report, the Respond-ent's exceptions and brief, and the entire record in the case, and herebyadopts the findings,z conclusions, and recommendations of the TrialExaminer.ORDERThe Board adopts the Recommendations of the Trial Examiner asits Order.1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman -McCulloch andMembers Leedom and Brown]2We hereby correct the following inadvertent errors in the Intermediate report whichdo not affect the Trial Examiner'sfindings, conclusions,and recommendations, or ouragreement therewith:Firth's testimony that he was trying to obtain the Union's proposalfrom Tanski before giving Tanski the information he iequested,quoted under sectionIII,A. 3 preceding a discussion of shat occaried on March 28, 1961, appears to relateto conduct prior to March 28, whereas the record shows that it relates to the telephoneconversation Firth had with Tanski upon Tanski's receipt of the March 28, 1951, letterIn addition, we do not adopt the Trial Examiner's use of terms such as "a nineteenthcentury attitude" and "niggardly" to characterize the Respondent or its bargaining con-cessionsWe do, however,concur in his evaluation of the negotiations and his ultimatefindings that the Respondent'sconcessions were minimal and (lid not establish its goodfaith in bargainingN L R H v Reed & Pr ince Man It faeturing Company,205 F 2d131, 134 (C A. 1)INTERMEDIATEREPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings are pursuant to the issuance of a consolidated complaint, onOctober 26, 1961,which complaint was based on charges filed by Elias Mantillas onSeptember 11, 1961,and by United Steelworkers of America,AFL-CIO, hereincalled the Union,on September 14, 1961.The complaint alleges that Roy E Han-son, Jr.,Mfg., herein called the Respondent,had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8(a)(1)(3),and (5)and Section 2(6) and(7) of the National Labor Relations Act, as amended,29 U.S.C. Sec.151,et seq.,herein called the Act.Specifically,the complaint alleges in substance that the Respondent interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section7 of theAct bya speech of Respondent's president on about June 25,1961,in whichbe threatened to replace any employee who engaged in a strike to protest Respond-ent's failure to negotiate a collective-bargaining agreement with the Union; on orabout September 7, 1961,discharged Elias Mantillas because of his membership in,and activities on behalf of,the Union:and since March 15,1961, failed to bargain ingood faith with the Union as the certified representative of the employees in an ap-propriate unit.The Respondent's answer, filed on November 8, 1961,denied thecommission of the alleged unfair labor practices.Pursuant to notice,a bearing was held in Los Angeles, California,on December 6,7, and 8, 1961,before the duly designated Trial Examiner.All parties were presentat the hearing.All who entered appearances were afforded opportunity to participatein the hearing.Only the General Counsel and the Respondent participated actively. ROY E. HANSON, JR.,MFG.253At the close of the hearing, the General Counsel moved to conform the complaintto the proof as to minor matters.The motion was granted without objection.TheRespondent then moved to strike an exhibit which had been introduced in evidencein support of the alleged independent violation of Section 8(a)(1) of the Act onthe ground that the exhibit contained a speech which was protected under Section8(c) of the Act. Taking this to be a motion to dismiss the complaint as to suchallegation, I reserved ruling thereon.Although I see no reason to strike the exhibitand now deny the motion as made, I find that the exhibit does not support the allega-tion of the complaint that the speech constituted a violation of the Act, and, as here-inafter stated, I shall recommend dismissal of that portion of the complaint.Follow-ing these motions, the Respondent argued orally on the record.The General Counseland Respondent requested time to file briefs. Time was fixed and briefs were receivedfrom both. They have been considered. Concurrently with the filing of its brief, theRespondent filed an affidavit concerning the reemployment of Mancillas.TheGeneral Counsel filed a motion to reject this affidavit.The filing of an affidavitafter the close of the hearing is not the proper way to proffer additional evidence,'nor is it material, at this stage of the proceedings, whether or not Mantillas was givenemployment after the close of the hearing. I therefore grant the General Counsel'smotion to strike.From my observation of the witnesses, and upon the entire record in the case, Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent is, and at all times material herein has been, engaged in LosAngeles, California, in the manufacture, sale, and distribution of high pressure ves-sels.During the calendar year 1960, Respondent, in the course and conduct of itsbusiness operations, sold and shipped products valued in excess of $50,000 directlyto customers located outside the State of California.I find that the National Labor Relations Board, herein called the Board, has juris-diction and that it will effectuate the policies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Refusal to bargain1.The appropriate unitAll production and maintenance employees, including plant clerical employees,but excluding office clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2.The Union's majorityAs a result of a Board Decision and Direction of Election, issued on February 7,1961 (not published in NLRB volumes), an election was conducted and on March 14,1961, the Union was certified as the exclusive representative of all the employees inthe aforesaid unit for the purposes of collective bargaining pursuant to the provisionsof Section 9(a) of the Act.At all times since then the Union has been, and is, theexclusive representative of such employees for the purposes of collecitve bargainingwith respect to rates of pay, wages, hours of employment, and other conditions ofemployment.3.The bargaining historyOn March 15, 1961, the Union wrote to the Respondent expressing a desire tonegotiate a collective-bargaining agreement and requesting five types of informa-tion to facilitate such bargaining, namely:1.Name, seniority date, classification, and rate of each production and main-tenance employee.2.Number of paid holidays now in effect.1M B Morgan, d/b/a M B. Morgan Painting Contractor,111 NLRB 395 at 399 254DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Copy of the current social security program, if any, including the cost andtype of benefits.4.Amount of vacation benefits now being given to the employees, if any.5. Shift differentials,if any, and also other benefits now in effect being givento the employees by your Company.The Respondent's reply to his letter referred the Union to "Bob Firth in Pomona"who "will be handling our end of the negotiations."Firth is the Respondent's attor-ney.The Respondent forwarded to him the Union's letter. Shortly after receipt ofthis letter, Edmond Tanski, a staff representative for the Union, telephoned Firth andrepeated the Union's request for information.Firth said that he was not sure thathe could get all the information because Roy Hanson,president and general man-ager of the Respondent, kept poor records.Firth asked Tanski if the Union had astandard contract.Tanski said that the Union usually gave one to the companywhen they started negotiating.Firth asked what the Union would be asking. Tanskilisted such subjects as seniority, union security, holidays, vacations, and insuranceplan.Firth requested Tanski to send him a copy of the Union's standard contract.Firth testified, ". . . what I was trying to do.was to get his proposal in firstbefore I gave him the information first, but I couldn't."On March 28, 1961, Firth wrote the Union a letter stating:Please accept my apologies for the delay in replying to your letter ofMarch 159th addressed to the Roy E. Hanson, Jr., Manufacturing Company.None of the employees have a job classification or classification rate orseniority date.We believe you probably do have the names of all the em-ployees.Similarly, there is no actual program for fringe benefits, as such.Matters of this sort have been discretionary with the management of thecompany.Upon receipt of this letter, Tanski telephoned Firth about the informationrequested.Firth told Tanski that he thought Tanski probably had the names ofthe employees and their rates of pay and that there were no formal classifications.Tanski said that employees were not necessarily accurate (in their informationconcerning their rates) and that he wanted accurate information.Firth agreed to getthe information for Tanski.Apparently in this conversation 2 Tanski requestedand made arrangements to meet Firth and make a tour of the Respondent's plantin earlyApril.I deduce that the information requestedby Tanskiand agreed byFirth to be procured was that which was listed in Tanski's letter to Firth of March29 following this telephone conversation, that is, the names of all employees inthe bargaining unit, their rates of pay, and their last date of hire.On the followingday,March 30, Firth wrote to Tanski to say that he had spoken with Hanson andthat the latter was compiling the information requested.On March 31, 1961, Tanski mailed to Firth the Union's first proposed contract,containing 19 sections.3 It left blank the section on "wages and cost-of-living table"and the section for group insurance, in each of which there was the notation, "tobe negotiated."On or about April 6, 1961,4 Tanski, accompanied by Edward Rubenstein,another representative of the Union, went to the Respondent's plant, where theymet Firth and were introduced to Hanson.Firth,Tanski, and Rubenstein wereconducted on a tour of the plant by the shop superintendent for about half anhour.At this time, the Respondent was operating on 2 shifts of approximately 14men each.When they finished their tour, Tanski asked that they go to a placewhere they could talk about some of the things they had seen.The superintendenttook them to an office. There Tanski asked about classifications.The superin-tendent said that they did not have classifications with rates applying thereto be-cause everyone got a different rate (this was not strictly true) and did differentwork.Tanski proposed six classifications.The superintendent said that he did not2 Tanski testified that after receipt of Firth's letter of March 28, he replied by letteron March 29 and then telephoned Firth and made an appointment to meet at the plantHe may have telephoned after March 29 to make this appointment, hut, if so, he eithertelephoned before writing his letter of March 29 (because the letter refers to a telephoneconversation that day) or he had more than one telephone conversationsTanski said this was after the tour of the plant.His covering letter, however, wasdated before the date of the tour, the Respondent stipulated that it received two copiesof the proposed contract early in April, and Firth testified that be had seen a draft, with-out wage rates, before the day of the plant tour.4Tanski placed it at this timeFirth thought the meeting occuri ed after April 7,which would probably put it in the following week ROY E. HANSON, JR., MFG.255know whether or not such classifications would apply.The superintendent at thispoint returned to work, whileTanski,Rubenstein,and Firthwent to a coffeeshop tocontinue their discussion.Tanski said that he was concerned by the fact that Hansonhad eliminated an insurance plan that had existed at the plant.5Firth said that hedid not know much about that.Although the conversation at the coffeeshop lastedfor about 45 minutes,most of the time was spent in general talk which,I inter, wasdesigned to establish a friendly climate for negotiations.Tanski said that he wouldbe out of town for a few days and would telephone Firth when he returned to town.Firth testified that on April 6, 1961, he mailed to the Union,with a letter bearingthat date, a list of names of employees and their rates of pay.The list,introducedin evidence,bears the date of March 29, 1961.In his letter,Firth said that theRespondent was "working on the date of hire," that "those records are not readilyavailable." 6Regarding the availability of the hiring dates, I observe that thepayroll record form used by the Respondent in 1961 contains a line at the bottom ofthe sheet on which appear"DATE EMPLOYED----------------DATE TERMINATED________________ REASON FOR TERMINATION____________________"etc.,andthat the blank on the record of one employee which was introduced in evidence (noothers being requested)was filled in with the date of hire as "April 12, 1957." Iwould infer that the information concerning the date of hire was available for allthe employees and could have been included with the names and wage rates on thelistmailed by Firth on April 6.Hanson,upon being shown this record,testified,"This is a result of a new system[he did not say how new], these records. I amnot familiar with them."The record, however, went back at least to the week endingJanuary 4, 1961, so it could not have been very new.Upon Tanski's return to Los Angeles in mid-April, he telephoned Firth andarranged for a meeting at Tanski's office in Huntington Park on April 25 to goover the proposed contract.At 10 a.m., that morning, Tanski,Rubenstein, andtwo negotiating committeemen,EliasMantillas and Harold Ferguson,employeesof the Respondent,met with Firth in a union office.The Union outlined itsdemands.Firth said that he had worked with unions before, that he did not wishto get into a detailed discussion"on all these things," but that he preferred to settlethe "economics"first.Tanski assented to this and they discussed fringe benefits,such as paid holidays, of which the Union was asking eight, sick leave, coffeebreaks, and paid vacations.Firth asked how adamant the Union was in its demandfor union security.Tanski said that the Union wanted a union shop and checkoffof dues.Firth said that the Respondent might not be agreeable to the giving of aunion shop and dues checkoff.Tanski said that depending on how the"package"worked out,theUnion might agree to an agency shop but that it would want acheckoff.Tanski outlined the Union's insurance plan but did not have a copy of itavailable at the time.Firth asked that copies of the insurance plan be sent to him.The meeting broke up at 12:30 p.m. The Union sent a copy of its insurance planto Firth that afternoon.Apparently late in March or early April, following the receipt by Firth of theUnion's first draft contract,Firth had told Hanson that he should be getting thecontracts of other employers in the area so that they could compare rates of pay.Firth did not fix the date when he told Hanson this, but he testified that he hadtoldHanson to begin working on an insurance program also.I infer that he soadvised Hanson in late March or early April.An insurance broker, David Sanders,who had been handling the Respondent's insurance since 1959,testified that Hansonhad shown interest in types of group insurance in October or November 1960 byasking thecost.Atthat time,he testified,Hanson told him that he would liketo go into the subject further early in 1961. Sanders made other contacts withHanson in January or February and, during March, he and Hanson had discussionsin which Hanson said that he was going to get quotations from Blue Cross and fromother brokers.The date of this discussion was not definitely fixed as before or afterthe time when Firth suggested that Hanson start working on an insurance program.IfHanson had actually been"working" on a group insurance program before thattime, he failed to inform Firth of the fact when Firth suggested to Hanson that hestart working on an insurance program.The next negotiating meeting was held at Tanski's office on May 10, 1961Thiswas attended by the same people except that Mantillas was the only committeemanpresentFirth had with him a list containing the names of 27 employees,the month5 Such plan had been dropped by the Respondent 2 or 3 years earlier6 Tanski did not recall having received either this letter or the list. It appeared to methat Firth,himself,did not have a very clear memory of the list proffered as the oneenclosed with his letterHowever,the General Counsel, in his brief,appears to acceptthe fact that It was sent and received 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDand year of their employment, their base rates (the second of the 2 shifts receivinga 10-cent premium overbase rate),? and a classification number which correspondedto the numbers given on separate sheets on which were shown a list containing jobnumbers, job names, the job descriptions, and special requirements together with thecurrent rate therefor.There were 15 numbered categories of such jobs, althoughthe last 2 were merely for new employees starting as either an apprentice or as ajourneyman at a rate below the current rate for the classification for which theywere hired.As Firth had no copies of these forms, Tanski caused copies of themto be prepared.Then they began a discussion of this proposal.First, it was nec-essary to eliminate the names of 3 of the 27 employees on the list because they hadleft the Respondent's employ before May 10.8 This left 23 employees working on 2shifts to be slotted into 12 job categories, excluding the single janitor who apparentlyworked only on the day shift.Tanski made notes on the form to show the numberof employees in each job category.A study of these lists, introduced as exhibits,shows that two of the employees on the list (excluding those who had been ter-minated and those who were receiving the apprentice rate) were receiving less thanthe rate shown as the proposed rate for the job.All the others were receiving therate shown as the proposed rate.Whether or not each employee had all the qualifi-cations for inclusion in the classification shown for him does not appear.At leastone of the two employees receiving less than the current rate was not regularly, ifever, doing some of the work shown as required in the Respondent's proposedclassification.It also appears that there were no employees at all in two of theRespondent's categories.Seven employees were shown as in job description orclassificationNo. 10, which was "first-class welder."This job was described asincluding all the duties of the second-class welder and in addition, "Welding ofplate to X-ray quality through 3 [inch] and heavier. Installation of all size tankheads."Under the column headed "Notes," which apparently gave prerequisitesfor the job, was, "Must pass code welding test on 3/ [inch] plate downhand, in-cluding X-ray."Mancillas, the committeeman, was shown in this classification 10as a first-class welder.Actually,Mancillas' job was fitting tank ends or heads ofall sizes and spot-welding them in place to hold them until they went to the auto-matic welding machine, and occasionally he would weld the seam of a cover overcopper fittings.Mancillas was incapable of doing any welding to X-ray quality.When asked why he had included Mancillas in this classification, Hanson testified,"That was our offer to include him in Classification 10.He would be paid the ratebecause he could install all size tank heads. Installing all size tank heads is alsoa qualification."Hanson, asked if he contemplated training Mancillas for X-raywelding, answered, "No; we didn't contemplate successful bargaining to split itinto two classifications, either."Asked to explain this, Hanson testified "Well, wehad over 20 employees at this time who had not previously ever dovetailed ortrained to fit one classification.The Unon was attempting to establish classifications,so we tried to set up 12 general classifications.When we were successful, we wantedeight or even more classifications.This is one of the cases where we were liberalin even twelve.We should have split it in two more.Most of those men wouldnot be able to do all of the duties set up in that classification, even though we werewilling-otherwise, we were to downgrade their pay, which would not be an easyway to negotiate their contract.Possibly some of the other men in 10 would notbe able to install all size tank heads, I am sure of that."Obviously this answermeans that the classifications offered were artificial, without regard to the workusually performed by the menMancillas' work of installing tank ends or headswas full-time work.Only one other man, who worked on the day-shift. performer]identicalwork.Hanson testified that it took him 30 days to prepare these robclassifications because "we had to study the contracts they had with our competitionand some discussion with those people, and then from that information we preparedour own."According to Firth, Tanski, at the meeting of May 10, told him thatthe Union would not "buy" the Respondent's proposed classifications, savine that itwas impossible to work from them.Tanski proposed the Union's own breakdownwhich included six or seven classificationsThere is no testimony concerning 'nvdiscussion that may have taken place relative to the merits or faults of the Union'sproposalBecause both Tanski and Firth testified to what was discussed at thismeeting, presumably they would have mentioned any discussion concerning theUnion's classifications.I infer, therefore, that their failure to mention any suchdiscussion means that Firth failed to offer any criticism of the Union's classifications°The base rate shown was the current rate of pay of the employee without tho cecond-shift premium81t does notappear how this was knownNo mention was made of a more current listof employees possessedby Firth ROY E. HANSON, JR., MFG.257Firth told Tanski that the Respondent had made an analysis of rates in the al ea.and found that its rates were in line with the prevailing rates.Tanski producedseveral sheets of rates which the Union had with other employers showing higherrates of pay than those of the Respondent.He also showed Firth contracts whichanother union in the industry had with a large number of employers. The figuresdid not evoke any new proposal from the Respondent.During the May 10 meeting, Firth asked what the Union's position was on paidholidays.Tanski said that the Union had no contract with less than six and that,while he would not insist on the eight shown in the Union's first proposed contract,he could not sign a contract without paid holidays.The Respondent, at the time,was giving no paid holidays.Respecting insurance, Tanski said that he would expectthe Respondent to bear the cost only of the employee's coverage and that theemployee would pay the cost for coverage of their dependents.Firth told Tanskithat later on he would give him the Respondent's proposal on insurance.Withrespect to the Union's demand for a union shop, Firth said that Hanson was one ofa dying breed of rugged individualists and that he would not, in Tanski's words, "gofor any union security."No agreement was reached on any of the proposals at thismeeting.Tanski quoted himself as saying, "Bob, we are trying to be fair with you.We are willing to work out an agreement." I infer from Firth's testimony that thisremark may have been made when Firth was trying to learn how far Tanski wouldgo in deviating from the Union's proposed contract.Tanski quoted Firth as reply-ing, "Don't blame me. . .. I know you are trying to be fair. But don't blame me."Firth did not contradict much of Tanski's testimony, but he testified that he hadsaid that the Union had, in the Respondent, a new employer, one not used to havingto deal with a union.The meeting closed when it appeared that Mancillas wouldbe late in getting to work.His hours started at 3:30 p.m.Tanski agreed to tele-phone Firth to set a time for the next meeting.On or about May 21, 1961, the Respondent posted a notice on the bulletin boardin the plant stating that an insurance representative would be there the next day toexplain to the employees the benefits of a proposed insurance plan.On or aboutMay 23, the foreman passed out to the employees a comparison between the insur-ance plans offered by Associated Indemnity Corporation and by Blue Cross, withexamples of specific hospital cases showing receipt by an insured of more under theformer's plan than under the latter's.Mancillas delivered his copy of this materialto Rubenstein, who gave it to Tanski.Upon hearing that the Respondent was going to put the Indemnity plan into effecton June 1, Tanski, on May 24, telephoned Firth, who was out.When 'Firth calledTanski in return, Tanski asked Firth what the "big idea" was of going ahead uni-laterally and putting an insurance program into effect.Firth said he did not knowwhat Tanski was talking about.Tanski told him that he had heard that the Respond-ent was putting an insurance program into effect on June 1. Firth said he knewnothing of it but that he would telephone Hanson and find out about it. Later,Firth telephoned Tanski and told him that Hanson had said he had been planningthis insurance program for some period of time "even before the union had beencertified or even active around the area."Apparently Hanson did not consent to holdup the insurance program, because Firth told Tanski that he had told Hanson that thelatter was "sticking his neck out for a possible unfair labor practice charge." In fact,Hanson signed the application for the insurance on May 25, to become effective onJune 1, 1961.Tanski told Firth that they had to "get off the dime" and get rolling.He asked Firth for a meeting the next day. Firth agreed. It does not appear at whosesuggestion, but the appointed place was the Alibi Room, a restaurant and cocktaillounge in Huntington Park.Tanski and Firth met there alone about 1230 p.m. forlunch and were there for a number of hours, but less than half an hour of that timewas spent in discussing the contract.Among other things, Tanski reminded Firththat, at the last meeting, Firth had said he would give the Union an insurance programbut that meanwhile the Respondent had passed out an insurance program to theemployees which was to go into effect June 1, whether the Union did anything aboutit or not, and that he felt this was not bargaining in good faith and that it might con-stitute an unfair labor practice.Tanski quoted Firth as saying that he was aware ofthat and had so advised his client but that Tanski should not blame Firth, because hisclient was a rugged individualist who did what he wanted. Both Tanski and Firthagreed that the negotiations were lagging.Tanski said that in an effort to reachagreement, the Union would conform its demands as closely as possible to theclassified-wage-rate proposal the Respondent had given the Union, but he said thatthe Union would have to have union security and dues checkoff.Firth said thatHanson would not agree to that, that he would not agree to the union shop under649856-63-vol. 137-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDany conditions, and that he (Hanson) did not believe he should collect dues for theUnion.With regard to the wage and classification proposal, Firth said that he couldnot change anything.This statement, based on Tanski's testimony, apparently wasmade because of Firth's lack of familiarity with the jobs and production technique atthe plant, for Firth quoted himself as saying that he would have to have help fromsomeone in the plant.Tanski said that they had better have Hanson in at the nextmeeting.Firth agreed to try to get Hanson there.Tanski related other things purportedly discussed at this meeting. It is possiblethat he was confused about the time when the various topics were discussed or aboutwhen various statements were made in discussing such topics.However,it is rela-tively unimportant at precisely which meetings certain things were said.For example,Tanski testified that at the Alibi Room discussion, "Mr. Firth said that the oneholiday that the company was proposing, that is the only one they would give.Thatwas Christmas Day." From the manner in which this was phrased, one might inferthat the Respondent's offer of one-paid holiday had been made earlier. Firth was alsouncertain of the date when this proposal was first made. I find reason to believethat it was first offered in the June 1 letter set forth below. In any event, the Respond-ent'sproposal to pay for the Christmas holiday was conditioned by the Respondenton Christmas Day's falling on a regular workday.At whatever time the Respondent'sholiday offer was made, Tanski said that he could not agree to this, although he mightreduce the Union's demand from eight to six holidays.,On June 1, 1961, Firth wrote the Union, to the attention of Tanski, the followingletter:GENTLEMEN: I have discussed our recent conversations with Mr. Hanson.with regard to two particular items which you raised [No questions were askedat the hearing to identify the "two particular items."], Mr. Hanson indicated tome that he was willing to meet with you andme in anattempt to arrive at anagreement.With regard to the insurance program, he again advised me that itwas a program he had been working on for a considerable period of time andthat it had been his intention to put such a program into effect.He is willingto negotiate and discuss the merits of the respective insurance programs, both hisand the one you proposedHe does not believe that it would be best to cancelthe existing program pending those negotiations, however.With regard to the proposed form of contract, we have a number of sugges-tions to make with regard to the language thereof which I believe will beacceptable to you since they have no substantive effect. Some other portionswe will undoubtedly have to attempt to arrive at some sort of compromise.With regard to the economic package, Mr. Hanson is willing to discuss anyand all phases of this, including your suggested job classifications and thosewhich I earlier showed to you.He believes that his wage rates are generallyin line but is willing to add 100 to the janitor's classification. [This is the firstmention of an increase in any of the rates previously offered by the Respondent.]His vacation plan, I understand, is generally acceptable to you.As far as theinsurance is concerned, as I stated, he was willing to discuss these plans with you.As far as the paid holidays are concerned, he is opposed to them with the excep-tion that when December 25th falls upon a working day, it will be paid.With re-gard to shift differential, he is willing to pay 100 for the second shift and 150 forthe third shift. [The Respondent had no third shift and, so far as appears, wascontemplating none, although it was planning an additional production line forthe day shift.]He is not willing to pay sick leaveWith regard to overtime, hisproposal is that overtime be paid as required by Federal law.As I stated, he is willing to sit down and discuss any and all of these items atour mutual convenience. I would like to suggest that you call me and indicatewhat time you have available so that I may then make arrangements to haveMr Hanson and I [sicl meet, with you.Following Tanski's receipt of this letter, he and Firth communicated by tele-phone and agree to a meeting at Firth's office in Pomona on June 7, according toFirth, or June 7 or 9, according to Tanski, at 10 a.m., with Hanson to be present.Tanski questioned the advisability of setting the place at Pomona since that was sofar from both Hanson and himself, but Firth said that Hanson had to go to SanBernardino that afternoon anyway.On the appointed day, Tanski, who was notfamiliar with Pomona or Firth's place of business arrived about 20 minutes late.At that time Firthwas alonein his office with Hanson.Because of the delay inTanski's arrival, the conference room had been appropriated by another lawyer inthe firm Firth was with. Further time was lost before Firth found another room largeenough for the five-Firth, Hanson, Tanski, Rubenstein, and Mantillas. ROY E. HANSON, JR., MFG.259Firth testified that this meeting started before 11 a.m. and lasted until 12:30 p.m.The subject of a union shop was touched on briefly at the start of the meeting,but Hanson refused to consider it, so the Union passed on to a discussion of the"economics."Tentative agreement was reached on four points.(1)The Unionhad asked a maximum.of 2 weeks'vacation up to 5 years'employment,with theamount prorated on a basis of 4 percent of gross pay, and a maximum of 3 weeks'vacation after 5 years computed on a basis of 6 percent of gross pay. It wasthe Respondent's practice to shut down for the vacation time.The Union finallyagreed to accept the Respondent's existing vacation plan of 1 week for 1 year and2 weeks after 2 years, upon the Respondent's agreement to prorate in the secondyear.Hanson said that sometimes the Respondent had and sometimes it had notprorated vacations in the past.(2) The Respondent already paid a 10-cent dif-ferential for the second shift, but agreed to a 15-cent differential for a third shift(if one should be put on).(3)Considerable discussion took place on report-inpay.Hanson finally agreed to pay 4 hours'report-in pay when the employee wasnot put to work.(4) There was also considerable discussion about overtime pay.The Union was asking overtime pay at time and a half for all time after 8 hoursa day as well as after 40 hours a week,with double time after 48 hours.The Re-spondent was paying time and a half after 40 hoursonly and no double time.Hanson refused to give overtime pay on a daily basis but finally agreed to givedouble time after 55 hours a week.A discussion was started concerning the classifications and rates of pay.Hanson,holding in his hand a contract of Consolidated Western Steel Company, one of thefew companies not covered by a boilermakers'union contract,refused to change anywage rates except that of the janitor, which he agreed to raise from$1.75 to $1.90an hour.Tanski testified that Hanson, before changing the rate of the janitor, hadsaid,"He wasn't paying any more money than what he already put in, this was it,take it or leave it."Firth denied that Hanson said"take it or leave it." I infer thatTanski was giving his conclusion as to Hanson's attitude rather than purportingto quote Hanson. By this time it was 12:30 p.m. Tanski and Rubenstein suggestedgoing to lunch and continuing the meeting after lunch,but Hanson said he had toleave for San Bernardino and Firth had another appointment at 4 p.m., so themeeting adjourned.Hanson told Tanksi that it was unnecessary for him (Hanson)to be present at negotiations thereafter and that, in the future,Tanski should arrangeto meet with Firth alone.Between the date of the meeting in Pomona and June 14, 1961,Tanski telephonedFirth and told him he had a "deal" which he thought Firth would accept.As a resultof Tanski's invitation,Firth went to Tanski's office on June 14 at 2 p.m. This is oneof the few meetings when Mantillas was not testified to have been present.Tanskitestified that he showed Firth a proposed written agreement at this meeting, butFirth testified that Tanski merely outlined the Union's proposal to him and did notgive him a copy. In any event,the document concerning which Tanski was speakingwas introduced in evidence.Itwas headed in longhand,"Proposed agreementNo. 2." It contained the four items of agreement reached on June 7(or 9) inPomona. Some of the provisions in the Union'sfirst proposal had been omitted.The new proposal called for a union shop and checkoff of dues, six holidays, and amore detailed outline of hours of work(although not deviating as to the overtime pay-ment agreement reached in Pomona) than was contained in the first proposal. Italso provided for a continuation of existing rates of pay except where new rates wouldbe required to be negotiated because of new job classifications or new manufacturingprocessesThe Union'soriginal seniority proposal was considerably modified inthe second proposed contract to conform more nearly to customary managementpreferences.The new proposal,however, contained a few provisins that expandedupon topics handled in shorter form or that had not been included at all in the firstone.These were not cost items, however.Firth appeared to be concerned onlywith cost items.Tanski, with Rubenstein present, went over the Union's proposals with Firth, whotook notes,while Tanski pointed out instances of reduced demandsHe proposedthe Union's insurance plan, with employees paying for dependents.9He said that"we will take even your proposed job classifications.providing you add 10cents an hour to the rates that you propose." 10 Tanski called attention to the factOAccording to a letter which Firth later wrote to Hanson,the Union also agreed thatthe insurance rate would remain unchanged for 1 year and that the rate would bewritten into the contract30 This is based on Tanski's testimony.He may have been mistaken as to the meetingat which he said this,because Firth did not mention this offer to Hanson in his letterreporting on the meetingHe gave only the Union's proposed classifications and rates of 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Union was willing to agree to only six-paid holidays, although, he said, thearea practice was seven. Tanski quoted Firth as saying, "It's like I told you, he is arugged individualist.`Ihave to work on Christmas.I have to work on holi-days, I don't see why they don't work on holidays.' "To this, Tanski testified, hereplied, "I have no argument with them working holidays, providing you pay thema premium for working then," and that Firth rejoined, "That's not it.He is notgoing to pay them a premium and he is not going to give them any pay for stayinghome " Firth also said, according to Tanski, that Hanson was not even going to payfor Chirstmas if it fell on a Saturday or Sunday.Although Tanski may not havesucceeded in quoting Firth with literal accuracy, I note that Firth did not specificallydeny these statements, and I find that he made them substantially as testified to byTanski.Firthagreed topresent the Union's proposals to Hanson and let Tanskiknow what Hanson's position would be on the proposals.Tanski asked how soonFirth could lethim know, intimatingthat he might want to take a strike vote on June24.Firth asked if the Union's latest proposal was a take-it-or-leave-it offer.Tanskisaid that it was the best he could do. Firth said that he would not have a chanceto seeHanson because Firth was taking his children to the mountains the next day,but that he would transmit the Union's proposal to Hanson and would try to letTanski know by June 21.On the same day or the following day after that meeting, Firth wrote a letterto Hansonin which hementionedthat he had met with the union representatives and'that they had made an offer to him, which he then outlined, limiting the outline,however, to the subjects which involved cost, that is, holidays, insurance, coffeebreaks, shiftpremium,and rates.He didnotmentionany other changes.Withrespect to holidays, Firth wrote, " . . . they insistupon six paidholidays and com-pensate for it by dropping their wage rates "He listed the six holidays and describedthe manner in which holiday pay would be required by saying, ".if they fellon a Saturday or during a vacation period . . . they would still bepaidfor as holi-days," but added that the Union had agreed to make ita conditionto receiving a paidholiday that the employee work the workday before and the workday after the holi-day In his final paragraph, Firth told Hanson:Mr. Tanski advised that this is a take it or leave it offer.He is callinga meetingof the men on the 24th. I told him that I would give him an answer on the-21st. . . .Not yet having heard from Firth, Tanski, on June 21, telephoned him and beratedhim for dragging his feet.On the following day, Firth wrote a letter to the Unionfor Tanski in which he outlined the four subjects on which the parties had reached'agreementwhen Hanson was present and named the subjects on which the partieswere stillapart, as "paidholidays, jobclassificationsand wage rates,insurance plan,coffee breaks, union security, dues check-off, and there has beenno real discussion,of seniority other than your offer of a one-year recall rather than two years."Hethen stated that the Respondentwas unwillingto give more than one-paid holidayand was unwillingto make adjustmentsin the wage rates beyond what had alreadybeen submitted to the Union.He stated:They [the Respondent]are willing to discuss unionsecurity but are opposed inprincipal [sic] to a union shop.They are opposed to a dues check-off.Theyconsider it a burden upon the company.They are opposed to coffee breaksThey do not believe that theyare warrantedin the type of job operations thatthey have with freedomof movementwhich the employees have.As far asthe insurance plan is concerned,the companyconsidersthe plan which theyhavein effect tobe more beneficialto the employeesand better for the companythan the one which you suggested.The company is not adamant about this,however, and are certainly willing to listen to anyargumentswhich you mightadvance which would convince them that your plan is preferable.After receipt of Firth's letter, Tanski had a notice prepared for a membership meet-ing to be held at 5 p in. on Saturday, June 24, 1961On the afternoon of June 23,at the time for change of shifts, Hanson assembled the employees of both shifts inthe shop.Mancillas, who was arriving,startedfor the lockerroom to get hisgoggles.pay thereforThese rates are not readily comparable with those or the Respondent Is'-c'tuse of the difference in classificationThe Union's classifications might have resultedin an increase in rate of pay for some employees but a small reduction for othersForexample,the Union proposed a classification of "welder-fitter" at $2 90 an hour.Thi'would have been a 5-cent increase for two men. But it proposed a classification or"welder,hand and are and automatic" at $2 80 an hour.This apparently would hai eresulted in a 5-cent increase for one employee and a 5-cent decreasefor another. ROY E. HANSON, JR., MFG.261Hanson called him back, saying that the meeting was "for all you boys, especiallyyou, Elias." 11When Hanson had the employees fully assembled,he read them aprepared speech. In it, he told the employees that he had heard that the Union hadcalled a meeting for the following night in a possible attempt to obtain a strike vote.He said that a strike would last a long, long time,that the Respondent would continueto operate and would welcome any of them who wished to work during the strike.He cautioned,"We want you all to realize that any men who do not work during astrikemay be replaced by new men."He said that the Respondent had alreadyarranged its trucking so that a picket line would not hinder the flow of material, thatitbelieved a strike, "be it a year or longer," would not change its position in anymatter regarding its current contract negotiations with the Union.He closed bysaying that the Union was unable to provide jobs for their present members, while"you all are working now."At the meeting on June 24,the membership voted to authorize Tanski to call astrike after first attempting to negotiate through the Federal Mediation and Concilia-tion Service.Following this, Tanski contacted that service and a mediator by thename of Jules Medoff was assigned.Medoff arranged a meeting for June 29 at hisoffice.Medoff told Firth that he would like to have Hanson present.Firth calledHanson who said that he would be unable to come. Firth so told Bedoff, but thelatter decided to proceed anyway.When Firth came in alone, Tanski asked him ifhe had authority to negotiate an agreement.Firth's answer is disputed.Tanskiquoted Firth as saying,"Not any more than the letter of June 22nd."Firth deniedsaying this but did not testify what his answer to Tanski'squestion was. I considerit probablethat Tanskidid not use the word "authority,"but some substitute(perhaps"are you able"or "are you in a position to") which,to Firth's understanding,did notquestion his legal position as a negotiator.The answer which Tanski quotes Firth asmaking suggests that Firth took the question to be whether he would make any con-cessions toward reaching an agreement.In any event,Tanski objected to proceedingwithout Hanson.Firth and Medoff withdraw and returned later. Firth said he hadtelephoned Hanson and that Hanson had said he saw no reason to come down as hewas not going to change his position.Tanski asked Medoff to order a meeting to beheld with Hanson present.Medoff said he could order a meeting but could notcompel Hanson to be present.Medoff did set another meeting for July 18,but whenhe was informed by Firth that Hanson would not be present that day, he set Saturday,August 3, as the date for the next meeting.At the appointed time, 2 p.m., on August 3, 1961,Tanski, Rubenstein,Mantillas,and another committeeman were present.When Hanson arrived with Firth, themeeting was called to order,but Firth immediately asked Medoff for a caucus.Aftera long period,Medoff returned alone to report that Hanson saw no point in comingto a meeting because he had not changed his position and did not intend to, that whathe had offered was all he was going to do. Tanski told Medoff that this did not "con-stitute negotiations but ultimatums"and he insisted that Hanson come to the meeting.Medoff said he agreed and that he would see if he could brine Hanson in In 15 or20 minutes Medoff returned with Hanson and Firth.Medoff asked Hanson if hewas willing to make any changes in his proposalsHanson said he was making nochangesTanski turned to Medoff and complained that Hanson was not bargainingin good faith, and he told Medoff of the Respondent's unilaterally instituted insuranceplan, which he said he thought to be an unfair labor practice.He told Medoff thatbe saw no chance of progress if Hanson persisted in his positionMedoff began todiscuss the issues on which the parties were at odds,explaining the history of unionsecurity and the accepted practices in regard thereto, the area practice as to paid holi-days,rates and classifications,and grievance procedure.Neither Hanson nor Firthsaid anything.and the meeting broke upFirth testified that in the caucus before themeeting, the Respondent had told Medoff that"there were some concessions we wouldmake on a couple of classifications and wage rates,"but he conceded that these werenot offered to the Union during the meeting.4.Conclusions regarding good faith in bargainingThe GeneralCounsel relies on specific instances evidencing bad faith by theRespondent as well as on the whole course of bargaining.I shall first considerthe specific items of evidence reliedon bythe General Counsel."This finding is based on Mantillas'testimonyHanson did not recall saving this.AlthoughMancillas spoke with a Spanish inflection and appeared sometimes to mis-understand questions and, as a result sometimes to give apparently conflicting answers,I judged him to be an earnest and honest witnessThe quoted words found are not ofthe type that Mantillas would be likely to misunderstand 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDa. Insufficient bargaining authority by Respondent's attorneyIt is the General Counsel's contention that Firth had no genuine authority tobargain.The Respondent claims that there is no evidence that Firth lacked au-thority.Because I believe that the Respondent does not understand what is entailedin the statutory obligation to bargain collectively with the exclusive represenativeof its employees,I am of the opinion that any self-serving statements the Respondentmay have made to the Union or even in testimony at the hearing with respect toFirth's authority"to bargain"would have little meaning.Like the mother in thejingle who granted her daughter permission to go in to swim provided she did notgo near the water,the Respondent could tell Firth he was authorized to bargainbut at the same time instruct him not to agree to any changes in existing conditionswhich Hanson did not first approve.The evidence convinces me that this is justwhat the Respondent did do.At no bargaining session did Firth advance anyproposal of his own.His part was limited to telling the Union what Hanson wouldnot agree to.The only concrete proposal made by the Respondent,the proposalfor job descriptions,classifications,and rates,was prepared by Hanson.Firth'spart appeared to be merely to present this.He not only could not make any altera-tions but did not know enough about the production line, the work requirements,the capabilities of employees,and other matters necessary to conceive of a workabledeviation therefrom.Whenever the Union presented him with any new proposal,he did not weigh its merits himself.He merely said that he would present theUnion's proposal to Hanson.This procedure clearly was used in the case of the Union'sinsurance plan proposal and in the Union's second proposed complete agreementand, on all the evidence,I infer that it was the procedure throughout.It is notablethat, in the few instances where concessions were made by the Respondent, theywere made at the Pomona bargaining session that Hanson attended.Although alawyer who is a complete stranger to the employer's business may not be incompe-tent to bargain for the employer, he is at the disadvantage of not knowing whatis and what is not reasonable in the employer's business.If, in such a case, thelawyer were given sufficient leeway to allow him to weigh reasonableness of aproposal-even as it appeared to him and not to the employer-to express theopinion that a proposal of the employees'representativemight be workable, andto seek to evolve ways to work out differences,he would be showing signs of inde-pendent judgment even if he preferred in some instances not to exercise it beforespeaking with his principal.He would at least be undertaking to make recommenda-tions which might break a deadlock.I find in this case,no evidence that Firthwas free, himself, to determine reasonableness or to make recommendations toHanson based thereon.He pictured Hanson as a rugged individualist who wouldagree to nothing he did not wish to agree to and pictured himself as without anypersuasive ability to change Hanson's views on anything.In effect, Firth wassaying, "It would be futile for me to recommend any changes to Hanson,so thereisno use my analyzing your proposals"An employer's bargaining agent who isempowered only to tell the employees'collective-bargaining agent what has beentold to him by the employer and to convey any reply to the employer does nothave that degree of authority contemplated by the Act.12This was the extent ofFirth'sauthority,and I conclude that it was not sufficient to permit genuinebargaining.b.Unilateral grant of insuranceThe General Counsel relies heavily on the Respondent'sact of providing healthand accident insurance for its employees without having presented it to the Unionfor neeotiation.The Respondent argues that this act should not be taken to bean unfair labor practice because group insurance had allegedly been under consid-eration for some time before the Union got organized and because the Respondentaereed to negotiate concerning insurance even after it had put its plan into effect.The Respondent citesAirfan Radio Corporation,Ltd, d/b/a KSFD-TV,111 NLRB566, andN L.R B. v. BenneKatz,etc.,d/b/aWilliamsbuigSteel Products Co.,289 F.2d 700(C.A. 2), in support of its contention.Neither is apposite. In thefirst case, the respondent,on the petition of a group of employees,formulated aninsurance plan and put it into effect at a time variously fixed as between 3 weeksand 3 months before the election of the union involved.Itwas found that this12 Fitzgerald Mills Corporation,133 NLRB 877, and cases there cited:Han-dee Spring,Mfq Co . Inc,132 NLRB 1542: A. ENettleton Co , et a7,108 NLRB 1070. enfd 241F 2d 130 (CA 2). The Respondent citedCapital Transit Coinpann,106 NLRB 169, insupport of it contention that Firth's authority was sufficientThe authority given herecompares more nearly with that given in theHan-dee Springcase than that given inCapital Transit ROY E. HANSON, JR., MFG.263act did not interfere with the election.This is far fromthe situation in the Re-spondent's case, where the plan was put into effect after the election and whilenegotiationswere continuing.In the second case, the court refused to enforcethe Board's order because the Board had not accepted the Trial Examiner's findingof lack of good faith in overall bargaining and had found refusal to bargain onlyin the unilateral bestowal of certain benefits by the employer on his employees;and the Circuit Court of Appeals for the Second Circuit decided that such uni-lateral acts were not by themselves a refusal to bargain-that the Board wouldhave to find specifically that the employer failed to bargain in good faith.Thiscase isnow before the Supreme Court on a writ of certiorari; but regardless of theoutcome, I find that case distinguishable from this, first because here there is otherevidence of refusal to bargain in good faith and, second, here bad faith does notrest on a mere presumption drawn from the bare act of the Respondent in institut-ing the insurance plan.Bad faith in instituting that plan was here demonstratedaffirmatively in the Respondent's conscious, willful disregard of the Union's right.The Union, learning of the Respondent's intent to institute such a plan, protestedtoAttorney Firth, on the day before the insurance application was signed, thatthe Respondent was opening itself to an unfair labor practice charge, and Firthtelephoned Hanson that same day to warn Hanson that he was "sticking his neckout" for a possible unfair labor practice charge.Nevertheless,Hanson disregardedthis advice and proceeded to sign the insurance application the next day.13Thiscan hardly be looked upon as an innocent act.Hanson knew that the subject ofinsurance had been a topic of conversation among the employees for some time.He knew that this was one of the Union's principal demands and he knew, orshould have known, that if he bypassed the Union and provided insurance to theemployees, he would be taking much force out of the Union's demands and wouldbe flouting the impotence of the Union, especially if he were to make no othermajor concessions to the employees or their bargaining representative duringnegotiations, as was the case here.The Respondent's claim, whether in mitigationor defense, that the Respondent had been planning an insurance program for nearlya year 14 is no excuse-21h months after the Union's certification and while bargain-ingmeetings were being held-for bypassing the Union and presenting the planto the employees only and then, disregarding the Union's protest, signing the in-surance application.This is a flagrant disregard of the employer's obligation underthe Act and is, in itself, an interference, restraint, and coercion of the employeesin the exercise of their rights under the Act as well as evidence of a refusal tobargain.c.Reluctande of Respondent's president and general manager to attendbargaining meetingsThe lack of authority of the Respondent's bargaining agent should be viewed inthe light of the difficulty the Union had in getting Hanson to attend any of thebargaining conferences.At no time during the 41/2months of attempted bargainingdid Hanson show any genuine desire to reach an agreementby willinglyattending13 The date is fixed by the testimony of the insurance agent"I am not convinced that the Respondent was definitely planning an insurance pro-gram before the Union entered the pictureTestimony that Hanson and his insuranceagent discussed such insurance in October 1960 was not proof of definite planning"Discussing" could mean merely that the agent was doing his duty in attempting to sellHanson on such insuranceThe same is the case with the other insurance companiesmentionedHanson testified that he "conferred with" Sanders, his insurance agent, andwith others, who gave him plansHe never testified that lie sent for these agents tolearn their plansHanson also testified that a notice was posted "late in 1960" sayingthat the Respondent expected to have a plan in effect on April 1, 1961.He testifiedthat this notice remained posted for about 6 months and was taken down "the day Iposted the notice that we had negotiated a plan and that was in ,Nlay, and-May"Actually, I find, it was late MayHanson did not have this notice, and no employee wascalled to testify to having seen it.Mancillas was the only employee to testify, and lietestified that the only notice he saw was one that said that, for the purpose of answeringquestions on the plan, the insurance agent would be in the plant on the following day-that is, the day after that on which the foreman distributed the leaflets showing compara-tive information on the plan favored by the Respondent and on the Blue Cross planThis occurred after the Union had presented its plan and after Firth had advised Hansonto be 'getting information on insurance plansIt is notable, also, that Hanson did not,beforeMay 24, 1961, tell Firth, even when the latter suggested his getting informationon health and accident insurance plans, that he had already been working on such a plan. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargainingsessions.The one short appearance he made in early June followed theRespondent's most overt disregard of its statutory duty to bargain and the Union'sprotest of the unilaterally instituted insurance plan by the Respondent.Only inthis one instance, after Firth had told Hanson that the Respondent was subject toan unfairlabor practice charge, did the Respondent make any pretense of consider-ing the Union's demands.Only when the Respondent thought that the Unionmight file a charge did it arrange to have Hanson attend a meeting.Only then didHanson make the few minor concessions he made in the whole course of bargaining.But this session lasted less than 2 hours, and in that time the Union was unable toreach one of the major issues-classifications of jobs and rates of pay.This wasthe topic on which Firth was least qualified, by his own admission, to negotiate, butHanson, on leaving the June 7 (or 9) meeting, told Tanski that his (Hanson's)presence would not be needed thereafter and that the Union should, in the future,negotiate with Firth.This evasion of responsibility,as well asthe timing of his ap-pearance, justifies the conclusion thatHanson wasmerely attempting to mend abroken fence and was not sincerely interestedin reachinga workableagreement.If his refusal, at that meeting, to make any further appearance at bargainingsessionswere not enough to show the Respondent's attitude of avoidance of itsstatutory obligation, Hanson's conduct in attempting to avoid a meeting with theFederalmediator would do it.Hanson failed to appear at the first meeting(June 29) set by themediator.The only excuse offered then was that he did notsee any reasonto be there since he was not going to change his position (accordingto Tanski's testimonyof what Firth reported) or that he "was unable" to attend (astestified by Firth).At the hearing, the Respondent made no effort to explain thereason for Hanson's failure to attend this meeting.When the mediator set thedate of July18 asthe time of the next meeting, Hansonagainsaid he would beunable to attend.When Hanson finally appeared at the meeting set by the mediator-forAugust 3, his lawyer immediately asked for a caucus.Firth and Hanson retiredwith the mediator and remained there for a long time, resisting any further appear-ance at the meeting.But when finally brought in, Hanson sat in silence except tosay that he was not going to make any changes in his position.At the hearing.Firth testified that while in caucus with the mediator he and Hanson, who had talkedabout how far they were willing to go in making changes and who had discussed acouple of classifications in which Hanson might make a change,15 had "made ourproposals to Mr. Medoff"; yet the Respondent made no proposals to the Union atallwhen Hanson and Firth returned to the meeting. Firth testified that Tanski didnot produce his draft of a second proposed contract until the last meeting (August 3)and he denied havingseenitbefore then.Yet neither he nor Hanson undertookeven to read the draft,let aloneto discuss it.Firth dismissed this by saying, ineffect, that he suspected the draft contained only what the Union had previouslyoffered.d.Delay in furnishing informationFollowing certification,theUnion on March 15, 1961, wrote a letter to theRespondent requesting certain information required in the forthcoming negotiations.The Respondent turned this letter over to its AttorneyFirth,who did not answerituntilMarch 28.When he did answer it,he evaded the request and withheldinformation on employees'names, dates of employment,rates,vacations, etc.,although the Respondent was capable of furnishing such information. It was nec-essary for the Union to telephone and to write another letter for the informationwhich the Respondent could have furnished earlier.The Respondent'sfirst profferof information in April was only such as the Respondent thought the Union hadi5 I believe that an inference is warranted from Firth's testimony that a change was-contemplated.He was asked the following questions and gave the following answersQ Did he [Hanson] tell you with respect to what classifications he waswillingtomake a change?A. There was a discussion about a couple of classifications and they were dis-cussed,yes, sirQ Did he indicate to you how far he would go in making a change?A. Yes,we discussedit togetherQ At the second Medoff meeting, then, did you make any proposals to the Unionwith respect to those classifications"A We made our proposals to Mr MedoffQ Never at any time, then, did you tell the union that you weremaking anychange with respect to those two classifications'A.We told it to Mr MedoffWe did not convey it to the union at that meeting. ROY E. HANSON, JR., MFG.265already had-the names of employees,with their rates.Firth admitted that he wasdelaying in giving information while he tried to learn what the Umon's demandswere.He did not, however,contend that any of the information requested wouldnot have been necessary to enable the Union to negotiate on proper subjects ofcollective bargaining.When the Respondent finally, in May,gave the Union anoutline of proposed job descriptions,classifications,and rates of pay, this was anentirely new proposal(except for the so-called base rate, which was the individual'sexisting rate)and did not give descriptions of jobs asthey actually were performedat that time.This was not, therefore, the information requested. So far as appears,the Respondent never did, before the hearing, describe the work of any of theemployees to the Union, and the Union's knowledge was limited to what it wasable to see in Tanski'sand Rubenstein's tour of the Respondent'splant early inApril or what it was able to get from employees.Although the Respondent soughttomake it appear that it did not have classifications because employees were notconfined to a definite type of work, such evidence as was presented at the hearingindicated that most employees (except when required to substitute for an absentemployee) had fixed and definable duties, and the Respondent could have given theUnion such information. I find that in such conduct the Respondent failed to dealin good faith with the Union.e.The Respondent's inflexibilityThe Respondent,in defending its failure to yield on major issues,relies on Section8(d) of the Act.It contends that its representatives met at reasonable times, con-ferred allegedly in good faith,negotiated,and made concessions.Even if thesefacts were all conceded,except the good faith, which involves a conclusion of law,they would not necessarily overcome evidences of mere surface bargaining. It istruethat Firthnever refused to meet with the union representatives at reasonabletimes, but Hanson did, and as I have previously pointed out,Firthwas not givenauthorityto exercise any judgment of his own,and he was not qualified to bargainabout job descriptions,classifications,or rates of pay.The testimonyof Firthconcerning the discussions at bargaining sessions wasfor the most part, given in general terms, merely mentioning the topics touchedupon.From all the testimony of Tanski and Firth,however, I infer and find thatthe discussions between Firth and Tanski consisted mostly of proposals made bythe Union and statementsby FirththatHanson would not agree to them or thathe would carry the proposals back to Hanson.This isnot what the Act envisionsby the definition of collective bargaining in Section 8(d).Although collectivebargaining is defined there as involving the act of conferring in good faith, goodfaith,itself,is not defined.It has been said that good faith requires"an open andfairmind, and a sincere purpose to find a basis for agreement."16An open andfairmind presupposes a willingness to give and to understand cogent reasons andto be influenced by them when they cannot be refuted by equally cogent counter-vailing reasons.The provisions in Section 8(d) that the obligation to bargain "doesnot compel either party to agree to a proposal or require the making of a concession"may not be used as a conclusive answer to failure to reach agreement. If theparties show an honest purpose to reach agreement,failure to agree to a proposalor to make a concession thereon may not be taken as proof of bad faith.Whetheror not such honest purpose to reach agreement exists, however, may be inferredfrom an employer's attitude toward proposals.An uncompromising attitude maybe an indication of a purpose not to reach agreement,17 and a predetermined inten-tion not to yield, without giving reasons or listening to opposing reasons,shows adisposition not to bargain 18On the other hand,even the making of concessionsdoes not necessarily show good faith.As statedby the court inN.L.R.B. v. HermanSausage Company, Inc.,275 F.2d 229,231-232(C.A 5):... bad faith is prohibited though done with sophistication and finesseCon-sequently,to sit at a bargaining table,or to sit almost forever, or to makeconcessions here and there,could be the very means by which to conceal a16Globe Cotton Millsv.N L.R B ,103 F 2d 91, 94 (C A 5).14BonhamCotton Mills, Inc,121 NLRB 1235;Ameiacan Aggregate Company,Inc andFeatherlite Corporation,125 NLRB 909 ;Lewin-Mathes Company Dii,ismon of Cerro dePascoCorporation,126 NLRB 936:CaliforniaGirl, Inc .129 NLRB 209;"M"System,Inc,Mobilehome Division Mzd-StatesCorporation,129 NLRB527, Fitzgerald MillsCorporation,133 NLRB 877leCummer-Graham Company,122 NLRB 1044;Merman Sausage Co, Inc,122 NLRB168;CaliforniaGirl,Inc, supra;Duro FittingsCompany,121 NLRB 377. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposeful strategy to make bargaining futile or fail.Hence, we have saidinmore colorful language it takes more than mere "surface bargaining," or"shadow boxing to a draw," or "giving the Union a runaround while purportingto be meeting with the Union for [the] purpose of collective bargaining."The Respondent claims that its good faith was demonstrated by concessions madein: (1) Hourly wage increases for a substantial number of employees, (2) reportpay, (3) holiday pay, (4) overtime, (5) vacations, and (6) shift differentials.Aspreviously stated, the only meeting when any of these alleged concessions weremade (other than perhaps the first) was at the one attended by Hanson after hehad put the Respondent's insurance program into effect unilaterally.Applying thedescription "concessions," however, does not present the whole picture.Taking thealleged concessions in order, I shall examine them.1.Increase in hourly rates for a substantial number of employees:The wagerates were tied to the Respondent's unrealistic and unreasonable job classifications.In May, the Respondent provided the Union with a list of names of employees show-ing among other things the current rate received by the employee and the number ofthe proposed classification in which the Respondent apparently contended eachwould fall.A comparison of the employee's current rate and the current rateshown for his job classification number would indicate whether or not he wouldreceive an increase. Initial inspection would show that 2 of the 27 employeeslisted and in employment at the time this proposal was given would have receiveda raise, one, a 5-cent raise, and the other, a 10-cent raise.The reason why suchemployees were then below scale does not appear.Hanson, at the hearing, iden-tified seven in all who would have gotten a raise.However, this number includedthree employees who were no longer with the Respondent at the time when theRespondent's proposal was first delivered to the Union and it also included twoapprentices, currently making $2.40 an hour.As long as they were apprentices.they would, even under the Respondent's proposal, have continued to get $2.40.Any increases they got, therefore, could not be attributed alone to this proposal ofthe Respondent; it would be in part, or perhaps wholly, the result of their finishingtheir apprenticeship periods.The only other increase offered by the Respondentwas one for the janitorAlthough the Respondent's reason for refusing any otherincreases was that its rates were in line with prevailing rates, it refused to considerevidence to the contrary.2Report pay:The Respondent agreed to pay 4 hours' pay to any employee calledto work without being given work. It does not appear whether or not the Respond-ent had ever been obliged to send a man home after he properly reported for work.There was one instance when a man reported for work mistakenly thinking he washired when he was not.The Respondent let him work for the full day that hereported before terminating his services. If a concession was made in report pay,it does not appear to be one which would have meant much to the Respondent3Holiday pay:The Respondent gave no paid holidays; but immediately afterputting its insurance plan into effect unilaterally it offered to pay for Christmas Dayif the holiday did not fall on a Saturday or SundayThis has the appearance of anappeasement offer.But even if it were not, the concession was a niggardly one.Aside from a nineteenth century attitude toward holidays, Hanson offered no ex-planation of his refusal to grant others.The Respondent did not offer financialinability, and it certainly did not justify itself on the basis of area practice.4.Overtime:The only concession on overtime was the Respondent's agreement topay double time after 55 hours a week.Mancillas testified that the only overtimehe worked was about one Saturday a month. This would mean a total of 48 hoursduring a single week out of the month. The pay record of employee George Oliver, afavored employee, shows that he had worked more than 55 hours a week three or fourtimes in 1961,19 three times before the Respondent's concession to pay double timeafter 55 hours a week was made. The Respondent appeared to be able to keep over-time well below the 55-hour line. I infer that Hanson did not expect this con-cession to cost the Respondent anything.5.Vacations:It had been the Respondent's past practice to give a week's paidvacation for 1 year of service and 2 weeks' paid vacation for 2 years of service,closing down one shift at a timeThe exact manner in which this was worked doesnot appear, nor does it appear whether or not the shifts were closed down for 111The Respondent wont from a weekly to a biweekly pay period in July 1961 and it isimpossible after that date to determine the weekly orertimeFor a 2-week period inJuly, however, Oliver had 47'/i hours of overtimeAfter that his biweekly overtime neverequaled 30 hours, which, on average, would bring him to 55 hours a weekNo contentionwas based on this apparently unilateral change in pay period ROY E.HANSON, JR.,MFG.267week or 2 weeks. If the shutdown was for 2 weeks, it would follow that employeeswith less than a year's service would, in effect, be laid off for 2 weeks, while thosewith more than 1 year's but less than 2 years' service would be paid only for thefirstweek (at straighttimefor 40 hours) and nothing for the second week. TheUnion accepted the Respondent's vacation plan. If any concession was made in it atall, it was in the Respondent's agreeing to prorate the vacation pay during an em-ployee's second year.But Firth quoted Hanson as saying that sometimes he had andsometimes he had not so prorated previously. I conclude that this concession, too,was of a very minor nature.6.Shift differentials:The Respondent had been paying a 10-cent shift differentialfor the second shift. It had no third shift, and there is no evidence that it plannedto operate one.The Respondent, however, agreed to the Union's request for a 15-cent differential for the third shift.Here, again, the concession meant nothing to theRespondent.f.Conclusions as to Respondent's good faith in bargainingAlthoughI have herein found individual instances of bad faith on the part of theRespondent,I rest my finding that the Respondent failed to bargain in good faithnot alone on those individual instances but on the evidence as a whole, which showsthat the Respondent sought to avoid reaching agreement with the Union.As statedin"M" System,Inc.,Mobile Home Division Mid-State Corporation,129 NLRB 527,547:Good faith, or the want of it, is concerned essentially with a state of mind.There is no shortcut to a determination of whether an employer has bargainedwith the requisite good faith the statute commands.That determination mustbe based upon reasonable inference drawn from the totality of conduct evidenc-ing the state of mind with which the employer entered into and participated inthe bargaining process.The employer's state of mind is to be gleaned not onlyfrom his conduct at the bargaining table, but also from his conduct away fromit-for example, conduct reflecting a rejection of the principle of collectivebargaining or an underlying purpose to bypass or undermine the Union manifeststhe absence of a genuine desire to compose differences and to reach agreementin the manner the Act commands.All aspects of the Respondent's bargainingand related conduct must be considered in unity, not as separate fragments eachto be assessed in isolation.As was stated by Mr. Justice Frankfurter in hisseparate opinion inN.L.R.B. v. Insurance Agents' International Union [(Pru-dential Ins.Co.), 361 U.S. 477] :.the significance of conduct, itself apparently innocent and evidentlyinsufficient to sustain an unfair labor practice may be altered by imponder-able subtleties at work ..Activities in isolation may be wholly in-nocent, lawful and "protected by the Act, but that ought not to bar the Boardfrom finding, if the record justifies it, that the isolated parts "are bound to-gether as parts of a single plan [to frustrate agreement].The plan maymake the parts unlawful "An important aspect of collective bargaining is the opportunity it gives to ask whyterms and conditions requested by one side or the other are not acceptable and theopportunity it gives to work out ways and means of avoiding, if possible, that whichis objectionable to one party by modifying terms or by substituting other terms orconditions.It is obvious that, except for the brief time that Hanson appeared at ameeting in June 1961, the Union was not afforded such opportunity. It is alsoapparent that Hanson did not wish to be present at meetings in order to give theUnion that opportunity.This was particularly apparent when Hanson appeared atthe August 3 meeting with the mediator and chose to remain mute rather thandiscuss issues in the presence of the Union.Throughout the course of the Union's attempt to bargain, the Respondent ex-pressed a predetermined intention not to yield on major demands or even on certaindemands which, in common practice, are considered reasonable and standard pro-visions in collective-bargaining agreements. In many instances, the Respondent of-fered no reason but prejudice for refusing the Union's proposals and turned a deafear to reasonable arguments. It never offered to the Union a complete contract pro-posal and it completely failed to offer its insurance plan to the Union.The onlynew written proposal made by the Respondent (and that was not prepared in writingfor the Union, which had to make its own copies) was the job classification material.From the way that was set up, one might assume that it was intended to representexisting conditions and was therefore merely a furnishing of information rather than 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDa proposal.But since the job descriptions shown in the Respondent'spaper were.not as they existed at that tune, I shall consider the material furnished as if it hadbeen intended as an offer ofjob descriptions,classifications,and rates of pay there-for.Itwas accompanied by information showing employees'names, dates of hire,current hourly rate of pay, and job-classification number.If the classification anemployee was shown as falling into was intended to show his current job, it wasinaccurate.If it was intended as a proposal merely, then most employees wouldhave received the same rate of pay but would have been subject to increased jobqualifications.For example,Elias Mancillas, one of the union negotiating committee-men, was shown by the Respondent on its classification proposal as a "1st class.welder."His job was normally called"tank fitter."Even the name "1st classwelder,"itself,suggests higher qualifications than that either possessed or requiredof Mancillas in his actual work.He had never been required to do welding forX-ray inspection and, for the most part,he just did spot welding;but the Respondent'sclassification proposal stated as prerequisites for that job not only the installation ofall sized tank heads(work which Mancillas could do) but also"welding of plate toX-ray quality... ... (which Mancillas could not do and had never been requiredto do).The same was, I infer, true of other employees who were proposed by theRespondent to be put into the new classification of first-class welder, for the Respond-ent listed seven employees in this class,and few wereX-ray qualifiedwelders.Furthermore, Hanson, at the hearing, conceded that a number of employees pro-posed to be put into the classification of first-class welder could not install all sizedtank heads, one of the new prerequisites for them.Normally, a collective-bargainingcontract gives wage rates according to classifications on jobs and does not list wagerates of individual employees, and it does not appear that the Union here sought tocontract for individual rates.This being so, the Respondent would have been atliberty, if a contract had resulted based on its proposed classifications, to downgrademost of its employees for lack of qualifications for the classification which paid hiscurrent wage rate.The result could have been a wholesale reduction in pay whichthe Respondent could blame on the Union.On the face of it,this proposal is a goodexample of finesse in refusing to bargain,because the Respondent appears to be mak-ing a proposal but knows that it cannot be accepted by the Union.Furthermore, atno time was the Union given an opportunity to bargain concerning classifications,because Firth could not bargain about them, and Hanson refused to appear for bar-gaining about themHanson's only appearance after the short meeting in Pomonain early June was on August 3,when the mediator succeeded in getting him to come,and at that meeting Hanson so firmly indicated that be was not going to change any-thing that he stifled any chance the Union might have had to talk about classificationsand rates therein.The Union,in an effort to get an agreement,had presented a second proposalscaling down its demands to a point where it would get little in the way of gains forthe employees.But the Union was still willing to bargain even about those demandsat the August 3 meeting,while the Respondent adamantly declined even to con-sider the Union's latest proposal.On all the evidence,I find that the few minor concessions madeby theRespondentdid not demonstrate an overall good faith in bargaining.I find that such conces-sions fell far short of indicating a purpose to reach agreement.In fact, its conductclearly demonstrated that the Respondent sought to avoid any kind of contract withthe Union.By its refusal to bargain with the Union in good faith,the Respondentengaged in unfair labor practices in contraventionto Section 8(a)(5) and(1) of theAct.B Interference,restraint,and coercionThe complaint alleges that by Hanson's speech on June 23, 1961, hereinbeforerelated, the Respondent,independently of other alleged unfair labor practices, in-terferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed them in the Act.The portion of the speech alleged to infringe uponthe rights of employees was the statement that "anv men who do not work during astrikemay be replaced by new men " This, the General Counsel argues, might bea permissible statement respecting an economic strike, but the General Counselcontends that "since the evidence in this case establishes that the Respondent wasrefusing to bargain in good faith with the Union . . . a strike of the Respondent'semployees would have been an unfair labor practice strike," the Respondent wouldnot have been privileged to discharge or permanently replace any strikers.Hence,the General Counsel reasons, Hanson was, in effect, saying that even if they wereunfair labor practice strikers they might be permanently replaced.The GeneralCounsel, in support of his argument, citesSherryManufacturing Company, Inc,128 NLRB 739, andFitzgeraldMills Corporation,133 NLRB 877. In both of these ROY E. HANSON, JR., MFG.269cases a strike had already taken place.The first case involved a refusal to rein-state strikers, found by the Board to be unfair labor practice strikers, upon their un-conditional application.In the second case, the employer not only denied rein-statement to certain unfair labor practice strikers but also insisted, as a conditionto negotiating a contract, that the Union waive the reinstatement rights of thestrikers.In the case at hand, no strike had yet occurred. It would be presumptuous,then, to say, that any strike that occurred would necessarily have been an unfairlabor practice strike because unfair labor practices had been committed.Even aftera strike commences, its character is not determined alone by whether or not unfairlabor practices preceded it 20Since I cannot, at this time, with certainty, decidethat any strike the Union might have called would have been an unfair laborpractice strike, I cannot conclude that Hanson's statement exceeded the bounds offree speech.Accordingly, I find no independent violation of Section 8(a) (1) ofthe Act in this part of Hanson's speech, although I do find that that speech character-ized the Respondent's adamant attitude toward negotiating a contract.C. Discrimination in employment1.The history of Mancillas' employmentEliasMantillas was hired by the Respondent in October 1956. By April 1961, hewas the second oldest employee in point of years of service.When he started, therewas only one shift, but in 1958 a night shift was started and Mancillas was trans-ferred to that.His job, called "tank fitter," required him to install tank ends, orheads.There was but one employee on the day shift and one on the night shiftwho did this work regularly. Sometimes, when Mancillas was absent, an employeenamed Sousa would do Mantillas' work.The Respondent's rates of pay in April1961 ranged from $1.75 to $2.85.Manillas, along with seven other employees,received the highest rate.No contention was made that Mancillas was not wellqualified for his job.Hanson testified that the work of fitting heads on a tank re-quired a knack, that some could adapt themselves to do it and others could not. Itwas one of the few jobs, Hanson testified, in which he could not instruct well. "Theforeman can hit it with a hammer and it goes right together, and yet I can tell themand it doesn't do it; it takes a knack. . . . If you know what you are doing, itgoes together easily."For at least 3 years before March 1961, an employee named George Oliverhad been the tank tester.That job was, according to Hanson, the nastiest place towork.Oliver was taken off that job and was put on a variety of work.Hansontestified, that from March until July 1961, Oliver was learning to fit tank ends to thecylinders (Mancillas' work) and that he was so training him to use him on the newproduction line that was being constructed.This testimony was at variance withMancillas' testimony, which will be related below and which I find was accurate.Hanson testified that, because he was going to use Oliver for the fitter-welder's job onthe new production line, he assigned Oliver to work with Mancillas.Mancillas fixedthe time when Oliver worked with him as only the 2 or 3 weeks before his termination,hereinafter related.I have scrutinized the testimony and the exhibits carefully andhave reached the conclusion that, although Oliver was used here and there andreceived some training on several jobs, he did not receive extensive training inMancillas' type of work.Mancillas testified that during the first half of the year1961, Oliver had been transferred around from place to place, learning variousjobs.Oliver, himself, did not testify.Hanson testified that Oliver had spent a shortperiod of time on the presses but that most of his other work had been assistingothers who were putting on heads 21 or doing maintenance work. This maintenancework accounted for the extensive amount of overtime work which he had. Accord-ing to Mancillas, however, even when Oliver did work with him, Oliver did not workwith him steadily.Oliver, he testified, would work on one or two heads a night andthen "worked just the seam."From this, I conclude that Oliver did little or nofitting of heads, which was the more difficult part of Mancillas' job and that histraining on Mancillas' work was comparatively superficial.On September 7, 1961,22 about 20 minutes before the usual midnight quitting time,Stowe-Woodward, Inc.,123 NLRB 287;ClintonFoods,Inc,112 NLRB 23921Mancillas was the onlyone onthe night shift capable of installing the largest headsIt is possible that Oliver might have assisted employees who were fitting heads on smalltanks.?aMancillas testified that the date was September 6, but I notice that in the chargewhich he signed on September 11, 1961, he gave the date as September 7, as does the com-plaintOn the other hand, he testified that the pay period started on Thursday, ended 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe foreman, identified as Arnold Cearley, called Mantillas to the shop office.When,Mancillas arrived, Cearley asked Mancillas if he had had an argument with Hanson.Mancillas said, "No," and asked why. Cearley showed Mantillas that he had his time--card and his paycheck and said that Hanson had told Cearley to give Mantillas hispaycheck by 12 o'clock, that it was Mantillas' last nightThis was not customarypayday.Cearley told Mantillas that he was giving the check to him 20 minutes earlyso that Mancillas would have time to pick up his tools.Mancillas asked Cearleywhy he was being put out of work. Cearley replied that he did not know, that therewas no reason 23 Mancillas told Cearley he thought it was because he had representedthe Union at several of the union negotiating meetingsCearley said, "Probably."Mancillas picked up his tools and left.When Mantillas applied for unemploymentcompensation, he learned that the Repsondent had given "layoff" as the explanation,of his termination.Hanson, in explanation of Mantillas' alleged layoff, testified that he laid Mancillasoff to provide a job for Oliver, for whom the Respondent then had no other work.Just before that date, Hanson testified, Oliver had been working on the preparationof the new production line, installing racks, jigs, and fixtures, but that Oliver hadmade several errors because he lacked training in layout work and that Hanson haddecided that Oliver was incapable of doing that work, that he had for some timeplanned to put Oliver on the tank fitter's job on the new production line when itstarted, but that, since that line had not yet started, he decided to use him on theregular night-shift production line in place of Mantillas, deeming Oliver to bebetter qualified to perform the fitting job than Manclllas.He was also influenced inhis favoring of Oliver, he explained, by the fact that Oliver had worked for him athis home and still did, that Oliver's brother and the brother's wife had worked forHanson's wife for years while she was a child, and that the brother's wife still'worked for Hanson's mother-in-law; so Hanson felt somewhat obligated to Oliver.24Hanson added in a later portion of his testimony that he also thought there mightbe a suspicion of racial prejudice among his colored employees if he had laid offOliver (who was colored) instead of Mancillas, and that this would have createda problem for him. This belated addition impressed me as made in afterthoughtand that this explanation was not one that had occurred to Hanson before. I notethat the Respondent had a number of employees (perhaps one,third of all the em-ployees)who had apparently Spanish names. If racial prejudice were to be sus-pected by employees, those with a Latin background would appear just as likelyto have felt injured by Mantillas' termination as would colored employees atOliver's layoff.According to Hanson, the new production line was started on November 5 or 6.25On Thursday, November 2, 1961, the Respondent sent Mancillas a telegram reading:Fitting job on new line now open and we recall you to work. Start Monday6 a.m. if your [sic] plan to resume employment with usOn the following day, Mancillas replied by wire that he would be unable to reportfor work until he had obtained advice from the Union and that such advice was notthen available.At the hearing, however, Hanson testified that if Mancillas shouldreturn to the Respondent's employ, he would return not to the new line on the dayshift but to his old job on the second shift and that Oliver would be transferred tothe new line.26Although, if Mancillas was the victim of discrimination, he would notonWednesday, and that payday was on FridayHe might have been terminated onSeptember 6, on Wednesday and the end of the pay period, but on September 11, whenhe gave the date of his termination as September 7, his memory should have been clearerthan at the time of the hearingNo effort was made to check the date by Mancillas'payroll record21Hanson testified that he had told the foreman to lay Mancillas off until the new pro-duction line was in operation.The foreman did not testify I credit Manclllas' testimonyas to what the foreman told him at the time of Mancillas' termination. This casts doubton Hanson's testimony.24 This explanation is less understandable when it is considered that for 3 years Hansonleft Oliver on tank testing-the nastiest place to work25Hanson gave the year as 1960 It is uncertain whether or not Hanson was speakingabout the commencement of installation or if he misspoke, intending to say that produc-tion on that line started on November 5 or 6, 1961The latter is more likely what lieintended, because he identified the day as Monday, and in 1960 Monday fell on November 7,while in 1961 it fell on November 62eHanson testified that Oliver was still on Mancillas' job at the time of the hearing.Starting in October, Oliver, who had a rate of $2 75 plus a 10-cent differential when he-worked nights, was shown to have a pay rate of $2 95 an hour. As this was not shown ROY R. HANSON, JR., MFG.271have been fully reinstated unless he returned to the same shift, with shift differentialpay,27 the General Counsel made no contention that the Respondent's November 2,1961, offer of a job on the new production line was not a proper offer.Before Mancillas was allegedly laid off on September 7, 1961, the Respondent hadnever laid off anyone except once in the spring of 1960 when there was a partialcurtailment of hours for the plant.Mancillas, however, was not then laid off.Theevidence shows that the Respondent was not short of work in September 1961. Itsplans to operate an additional production line indicated a prospect of expansion andgrowing business.During August 1961, the Respondent lost four employees (not counting one whostarted to work in error), and, in the same month, it hired six new employees (notcounting the one who started in error).Thus, just before Mancillas' separation, theRespondent had a net gain of two employees. Before the Respondent offeredreemployment to Mancillas, it had lost four more employees and hired an equalnumber of new ones. Hanson explained the Respondent's failure to recall Mancillasearlier by saying that Mancillas would have had to be trained for any of the jobsthat became vacant and, by the time he was trained, the new production line wasexpected to be open and Mantillas would then have been transferred to thatThisreasoning is not very convincing. In the first place, the Respondent had, accordingto Hanson, planned to put Oliver on the new line, and this would have been moresensible, since the work on the new line was easier and Oliver, as a comparativebeginner, could have become proficient sooner.But in the second place, Oliver,according to Hanson, was a second-class welder and was also capable of operatingthe presses.On September 14, 1961, a man who had been hired on August 17 wasdischarged for damaging the press.Had the Respondent actually intended to layMancillas off only until work was available, it could then have recalled Mancillas tohis old job and put Oliver on the press temporarily.Two men who had worked onthe presses quit on September 23 and 29, respectively.Among new men hired werewelders.Oliver could have done their work.One was a poor welder anyway.Hanson testified that he did not put Oliver on the press because that job paid only$2.60 as against Oliver's rate at that time of $2.75. Since Oliver was, if at all, likelyto be short of work only temporarily, a prudent manager might prefer to pay him hisregular rate for working on any other job rather than risk a permanent loss of anexperienced and competent fitter by laying the latter off.This does not appear tobe an exercise of the acumen displayed by Hanson in other respects.By Hanson's own admission, the fitter's job required "extensive" training. Judgingfrom the turnover in employment which the Respondent had experienced betweenAugust and November, I judge that the Respondent was not having a simple timefinding qualified workmen and men who were willing to stay on the job.Hansontestified that the fitter they had on the new production line at the time of the hearingwas not proving satisfactory, even though the work there was easier because they werefitting only smaller tank heads. I am not persuaded that, on September 7, whenthere was allegedly no work for Oliver, the Respondent could not have found otherwork for Oliver and avoided laying off the second oldest employee in the plant.Noram I convinced that an employer with no ulterior motive would have laid off Man-tillas,who admittedly had the required knack for his work and have replaced himwith Oliver, an employee relatively inexperienced on the fitter's job, for, on all theevidence, I am convinced and find that Hanson's testimony of the extent of trainingthat Oliver had received on the fitter's job was exaggerated and that Oliver was not asgood a fitter as Mancillas.The Respondent knew that Mancillas was active in the Union.On two occasionswhen Hanson was present at meetings with the Union, Mantillas was present as acommitteeman-once in early June, in Pomona, when Mantillas was the onlyemployee representative present, and once on August 3 when Hanson made hisextremely reluctant appearance before the mediator.Mancillas was also presentat other meetings to the knowledge of the Respondent's attorneyOn appearances,Mancillas was the most consistent committeeman and apparently the most activeunion member among the Respondent's employees.On the evidence presented, Ideduce that Hanson resented being pressured to attend meetings before the mediator.It can be inferred that some of that resentment was directed toward Mancillas.Although Foreman Cearley did not know that Hanson's motive in terminating Man-cillaswas to eliminate the most active unionman in the plant, the very fact thatMancillas would have been terminated at all appeared to Cearley to be explainablewith a night-shift differential, it would appear to be a day-shift rate.No explanationof this was givenz' SeeBrown and Root, Inc, et al.,132 NLRB 486. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly on the theory of Mancillas' union activities.Considering this, the weakness ofthe Respondent's excuse for allegedly laying Mantillas off, and all the evidence inthe case, I conclude and find that the Respondent, in terminating Mantillas on Sep-tember 7, 1961, discriminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization within the meaning of Section8(a) (3) of the ActIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince I have found that the Respondent has engaged in unfair labor practices, Ishall -recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Accordingly, I shall recommend thatthe Respondent, upon request, bargain collectively with the Union, and, if an under-standing is reached, embody that understanding in a signed agreement.With respect to the discharge of Elias Mantillas, the General Counsel concedesthat he was offered reinstatement on November 2. From testimony of Hanson atthe hearing, it appears that the Respondent continued its offer of reinstatement andwas still prepared to reinstate Manillas.The only remedy required to efface theunfair labor practice as to Mantillas, therefore, will be to make him whole for anyloss he may have suffered at a result of the discrimination against him, and I shallso recommend.Because the Respondent, by its conduct in failing and refusing to bargain in goodfaith with the Union and by its discrimination against Elias Mancillas, thereby dis-couraging membership in a labor organization and interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed in the Act, has demon-strated a disposition to circumvent the Act and to subvert the purposes thereof, theremedy should be coextensive with the threat of future violations. I shall, therefore,recommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees, including plant clerical employees,but excluding office clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.4.On, and at all timessince,March 14, 1961, the Union was, and has been, theexclusive representative of the Respondent's employees in the aforesaid appropriateunit for the purposes of bargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment within the meaningof Section 9 (a) of the Act.5.By failing and refusing to bargain collectively with the Union as the exclusiverepresentative of the employees in the unit described in paragraph 3, above, fromand after March 15, 1961, the Respondent has engaged in andis engagingin unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By discriminating in regard to the hire and tenure of employment of its em-ployee, EliasMancillas, thereby discouraging membership in the Union, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.7.By engaging in the unfair labor practices set forth in paragraphs 5 and 6, nextabove, the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, within the meaningof Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act. ROY E. HANSON, JR., MFG.273RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the Respondent,Roy E.Hanson, Jr., Mfg., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithwiththeUnion as the ex-clusive bargaining representative of its employees in the appropriate unit withrespect to rates of pay, wages,hours of employment,and other terms and conditionsof employment.(b)Discouraging membership in the Union, or in any other labor organizationof its employees,by discharging,laying off, or in any other manner discriminatingagainst any of its employees,in regard to hire, tenure of employment,or any termor condition of employment.(c) In any othermanner interfering with, restraining,or coercing its employeesin the rightto self-organization,to form labor organizations,to join or assist theUnion, or anyother labor organization,to bargaincollectivelythrough representa-tives of theirown choosing,or to engage in concerted activitiesfor thepurposeof collective bargaining or other mutual aid or protection,or to refrain from anyor all such activities,except to the extent that such right maybe affected byan agreement requiring membership in a labor organization as authorized in Sec-tion8 (a) (3) of the Act.2.Take thefollowing affirmative action which I find will effectuate the policiesof the Act:(a)Uponrequest, bargain collectively in good faithwith UnitedSteelworkersof America, AFL-CIO,as the exclusive bargaining representative of the Respond-ent's employees in the appropriate unit, with respect to rates of pay, wages, hoursof employment,and other terms and conditions of employment,and, if an under-standing is reached,embody such understanding in a signed agreement.(b)Make wholeEliasMancillas for any loss sufferedby himas a result of thediscrimination against him by paying him a sum of money equal to that whichhe wouldhave earned,or otherwise have been entitled to receive,in the Respond-ent's employ between September7, 1961, thedate of his termination,and November2, 1961,the date of the Respondent's offer of reinstatement,less his net earningselsewhere during said period.Such sum shall be computed upon a quarterly basisin the manner established by the Board inF.W. Woolworth Company,90NLRB 289.(c) Preserve and, upon request,make available to the Board or its agents, forexamining and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amountof backpaydue under the terms of these Recommendations.(d) Post at its plant in Los Angeles,California,copies of the notice attachedheretomarked"Appendix."28Copies of said notice, to be furnished by theRegional Director for theTwenty-firstRegion, shall,after having been duly signedby an authorized representative of the Respondent,be postedby theRespondentimmediately upon receipt thereof, and be maintainedby it for aperiod of 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken to ensurethat such notices are not altered,defaced, or covered by any other material.(e)Notify theRegional Director for theTwenty-firstRegion, in writing, within20 days from the date of service of this Intermediate Report and RecommendedOrder, whatsteps the Respondent has taken to comply herewith.29I further recommend that the complaint be dismissed insofar as it alleges thatthe Respondent engaged in an unfair labor practice by telling its employees thatstrikers could be replaced.28 In the event that these Recommendations be adopted by the Board, the words "A Deci-sion and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" In the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order ""In the event that these Recommendations be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Twenty-first Region, inwriting,within 10 days from the date of this Order, what steps the Respondent hastaken to comply herewith "649856-63-vol. 137-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO,or any other labor organization of our employees,by discriminatingagainst any of our employees in regard to hire or tenure of employment or anyterm or condition of employment,because of the union membershipor activityof such employees.WE WILL NOTrefuse to bargain collectively exclusively and in good faithwith United Steelworkers of America,AFL-CIO,as the certified bargainingrepresentative of our employees in the appropriate unit described below.WE WILLNOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations,to join or assist United Steelworkers of America,AFL-CIO, orany other labor organization,to bargain collectively through representativesof their own choosing,or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a conditionof employment,as authorized in Section 8(a)(3) ofthe Act,as amendedWE WILL, upon request, bargain collectively with United Steelworkers ofAmerica,AFL-CIO,as the exclusive representative of all employees in theappropriate unit described below, with respect to wages, rates of pay, hoursof employment,or other terms or conditions of employment,and, if anunderstanding is reached,we will embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees,including plant clericalemployees,but excluding office clerical employees,professional employees,guards, and supervisors as definedin the Act.WE WILLmake Elias Mancillas whole for any loss he may have suffered asa result of the discrimination against him.All our employees are free to become, remain,or refrain from becoming orremaining,members of the above-named or any other labor organization.ROY E. HANSON,Jr.,MFG.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone Number, Richmond9-4711, Exten-sion 1031,if theyhave any question concerning this notice or compliance withits provisions.Dal-Tex Optical Company,Inc.andInternational Union of Elec-trical,Radio and Machine Workers,AFL-CIO.Case No. 16-CA-1560.May 24, 1962DECISION AND ORDEROn February 8, 1962, Trial Examiner Lloyd R. Fraker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed in137 NLRB No. 27.